The period of limitation within which an action must be commenced is to be determined from the nature of the demand and the ground of action as set forth in the pleadings. State, exrel. Lien, Supt., v. House, 144 Ohio St. 238, *Page 276 58 N.E.2d 675. The limitation is imposed on the cause of action, and the form in which it is brought is immaterial. Andrianos v.Community Traction Co., 155 Ohio St. 47, 97 N.E.2d 549. The majority rule applies this principle to actions for malpractice. 74 A. L. R., 1256; 151 A. L. R., 1028; Gillette v.Tucker, 67 Ohio St. 106, 65 N.E. 865, 93 Am. St. Rep., 639. Thus, in determining this appeal, we look to the substance rather than to the form of the action.
A fraudulent concealment by which a plaintiff has been delayed will not enlarge the time for bringing an action under the statute of limitations, nor may the bar of the statute be avoided ordinarily by pleading fraudulent concealment. Fee'sAdmr. v. Fee, 10 Ohio, 469; Marblehead Bank Co. v. Raridon,4 Ohio App. 468; Howk v. Minnick, 19 Ohio St. 462, 2 Am. Rep., 413; Minster Loan  Savings Co. v. Laufersweiler, 67 Ohio App. 375,  36 N.E.2d 895; Tulloch v. Haselo, 218 A.D. 313,218 N. Y. Supp., 139.
The alleged failure of the defendant to disclose to plaintiff his negligent conduct in itself involved a breach of duty constituting malpractice. Plaintiff's cause of action is therefore barred by Section 11225, General Code.